Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Keaty on 5/4/22.

The application has been amended as follows: 
1.	(currently amended) A method of displaying on a user-interactive computer-controlled screen, records arranged in a table, said table having columns, rows and a plurality of cells defined by the columns and rows, the method comprising the steps of: 
	forming a first non-scrollable sub-table within said table for displaying headings of the columns; 
	forming a second scrollable sub-table within said table for displaying records corresponding to the headings in the first sub-table; 
	defining a character map and obtaining a glyph position value of each character and image in the cell;
	combining the glyph position values for all characters and images in the cell;
determining one of a width and height value of character spacing;   
	defining maximum width and height parameters for each column in the first sub-table and the second sub-table based on a total combined glyph position value of characters and images in a maximum width or height parameter cell within said each column depending on character spacing and alignment within a cell, which creates and defines a maximum height-and-width parameter cell; 
	defining a visible part of the first sub-table to be visible on the computer-controlled screen and a hidden part of the first sub-table that is non-visible on the computer-controlled screen; 
	determining a pre-display glyph value by determining column text width in a table for copying of data, consisting of the characters and images in the cell, to non-visible cells and displaying resultant glyph value for final display to a browser engine; 
copying, using computer-executable program, character and image data, without re-positioning, of the maximum height-and-width parameter cell into a hidden cell within the same column in the hidden part of the first sub-table;
maintaining hidden data and visible data simultaneously a web-displayed table a HyperText Markup Language (HTML) format; 
the web-displayed table with layout formatted in accordance with the HTML format and a cascading style sheet (CSS) instruction to hide rows that have data inside the table cells; and 
	displaying on the computer-controlled screen, records arranged in the web-displayed table having a non-scrollable header part and a scrollable part in each data cell;
the resultant glyph value, the characters and images of the table, for displaying on the computer-controlled screen, and displaying pixels to render fonts on the computer-controlled screen using client-side determined resultant glyph value from the web-displayed table to further modify the 

2.	(previously canceled)

3.	(previously amended) The method of claim 1, wherein the parameter data to be copied into the hidden first sub-table are assigned a pre-determined height adjusted to a pre-determined height-or-width parameter value prior to copying the parameter data into the hidden part of the first sub-table. 

4.	(previously amended) The method of claim 3, wherein the height-or-width parameter value has the height value of 1 px or less. 

5.	(previously amended) The method of claim 1, wherein a cell width is assigned by setting a <td> width character parameter to a pixel value of a record within the cell. 

6.	(original) The method of claim 1, wherein a cell is assigned a discrete width by determining a percentage value of the corresponding column in relation to a remainder first sub-table width. 

7.	(original) The method of claim 1, wherein the non-scrollable first sub-table defines a fixed header of the table. 

8.	(original) The method of claim 1, wherein the first sub-table defines a fixed sidebar of the table. 

9.	(previously amended) The method of claim 1, wherein data of the maximum width or height cell from the visible part of the first sub-table is copied to the hidden part of the second sub-table. 

10.	(original) The method of claim 1, further comprising a step of initializing a text width variable for each cell of the table.

11.	(currently amended) A computer program, embodied on a non-transitory computer readable storage medium, the computer program configured to control a processor to perform operations, comprising: 
	defining a set combined total value of height-or-width characters and images based on character spacing, images and alignment within a cell for a record of the database arranged in a web-displayed table with layout formatted in accordance with a HyperText Markup Language (HTML) format, the cell having columns, rows and a plurality of cells defined by the columns and rows record table having columns, rows and a plurality of cells defined by the columns and rows, determining maximum height-or-width character and image parameters for each column or row in the record table based on records to be displayed in a cell that will have the maximum height-or-width parameters; 
	executing a plurality of formatting instructions affecting a visual characteristic of text and images, the formatting instructions comprising a cascading style sheet (CSS) instruction to hide rows that have data inside the table cells; 
	defining a character map and obtaining a glyph position value of each character in the cell;
	combining the glyph position values for all characters in the cell;
determining one of a width and height value of character spacing;   
	establishing a first sub-table defining a non-scrollable part of each column; 
	establishing a second sub-table defining scrollable part of each column; 
	establishing a visible part of the first sub-table and a hidden part of the first sub-table; 
	determining a pre-display glyph value by determining column text width in a table for copying of data, consisting of the characters and images in the cell, to non-visible cells and  displaying resultant glyph value for final display to a browser engine, said step of displaying the resultant glyph value comprises steps of accepting the resultant glyph value, the characters and images of the table, for displaying on the computer-controlled screen, and displaying pixels to render fonts on the computer-controlled screen using client-side determined resultant glyph value from the web-displayed table to further modify the 
	copying, without re-positioning, records from a visible cell having maximum height-and-width character and image record into a hidden cell within the same column in the hidden part of the first sub-table;
;
maintaining hidden data and visible data simultaneously web-displayed table 

12.	(previously canceled)

13.	(previously amended) The computer program of claim 11, wherein the records to be copied into the hidden first sub-table are assigned a pre-determined height adjusted to a pre-determined parameter value prior to copying the records into the hidden part of the first sub-table. 

14.	(previously amended) The computer program of claim 11, wherein the parameter value has the height value of 1 px or less. 

15.	(previously amended) The computer program of claim 11, wherein a cell width is determined by setting a <td> width parameter to a pixel value of the record within the cell. 

16.	(original) The computer program of claim 11, wherein a cell width is assigned a discreet width determined by determining a percentage value of the corresponding column in relation to a remainder record table width. 

17.	(original) The computer program of claim 11, wherein the non-scrollable first sub-table defines a fixed header of the table. 

18.	(original) The computer program of claim 11, wherein the non-scrollable first sub-table defines a fixed sidebar of the table. 
19.	(original) The computer program of claim 11, wherein the records to be copied into the hidden first sub-table are copied into the hidden part of the first sub-table. 
20.	(currently amended) The computer program of claim 11, comprising a computer-executable program code initializing a text width variable for each cell of the table.
22.	(currently amended) A method for creating stationary header rows in a web page displayed on a user-interactive processor screen, for a table of data having a plurality of cells each having vertical columns and horizontal rows that are scrollable, the method comprising: 
	generating at least one placeholder in an originating cell of the table; 
	copying into stationary header rows said at least one placeholder from the table; 
	defining a character map and obtaining a glyph position value of each character in the cell;
	determining a pre-display glyph value by determining column text width in a web-displayed table for copying of data, consisting of the characters and images in the cell, to non-visible cells;
displaying resultant glyph value for final display to a browser engine; 
	combining the glyph position values for all characters in the cell and determining width-or-height value of character spacing, and determining widest width of a corresponding originating table cell and column;   
	introducing said at least one placeholder in a table column to cause the column to automatically size to the same widest width as a corresponding originating table cell and column; 
	determining character spacing, images and alignment within each table cell in the web-displayed page for table with layout formatted in accordance with a HyperText Markup Language (HTML) format, the cell having columns, rows and a plurality of cells defined by the columns and rows record table having columns, rows and a plurality of cells defined by the columns and rows;
determining the maximum text width for each table cell based on the determined character spacing, images and alignment within each table cell in the web-displayed page for the web-displayed table with layout formatted in accordance with the HTML format; 
	executing a plurality of formatting instructions affecting a visual characteristic of text and images, the formatting instructions comprising a cascading style sheet (CSS) instruction to hide rows that have data inside the table cells; 
	creating a stationary part, a scrollable part, a hidden part and a visible part in each column, and wherein each column has a stationary header row;
the resultant glyph value, the characters and images of the table, for displaying on the computer-controlled screen, and displaying pixels to render fonts on the computer-controlled screen using client-side determined resultant glyph value from the web-displayed table to further modify the 
23.	(previously canceled)
24.	(original) The method of claim 22, wherein said at least one placeholder is generated in the stationary header row and copied into the table of data so as to balance and equalize widths of cells for each column in the stationary part and the scrollable part and create alignment between the stationary part and the scrollable part.
25.	(currently amended) A non-transitory computer-readable storage medium comprising computer-readable code stored thereon that, when executed, is configured to cause a data processing apparatus to: determine a set of combined total value of height-or-width characters of text and images based on character spacing, images and alignment within a cell for a record of the database arranged in a web-displayed table with layout formatted in accordance with a HyperText Markup Language (HTML) format, the cell having columns, rows and a plurality of cells defined by the columns and rows; 
	execute a plurality of formatting instructions affecting a visual characteristic of text or images, the formatting instructions comprising a cascading style sheet (CSS) instruction to hide rows that have data inside the table cells;  
	determine maximum height-or-width character and image parameters for each column or row in the web-displayed table; 
 	define a character map and obtain a pre-display glyph position value of each character in the cell; 
	combine glyph position values for all characters in the cell;
	determine width-or-height value of character spacing; 
	form a first sub-table defining a non-scrollable part of each column;  
	form a second sub-table defining scrollable part of each column; 
	establish a visible part of the first sub-table and a hidden part of the first sub-table to reside simultaneously in the first sub-table; 
	determine a pre-display glyph value by determining column text width in a table for copying of data, consisting of the characters and images in the cell, to non-visible cells and display resultant glyph value for final display to a browser engine; 
	copy, without re-positioning, records from a visible cell having maximum height-and-width character and image record into a hidden cell within the same column in the hidden part of the first sub-table;
; 
maintaining hidden data and visible data simultaneously web-displayed table ;
the resultant glyph value, the characters and images of the table, for displaying on the computer-controlled screen, and displaying pixels to render fonts on the computer-controlled screen using client-side determined resultant glyph value from the web-displayed table to further modify the 
26.	(previously canceled)
27.	(previously amended) The non-transitory computer-readable storage medium comprising computer-readable code stored thereon of claim 25, comprising a program code that, when executed, is configured to use CSS properties and values “visibility: hidden” and “display: none” to allow hiding of the copied data or header. 
28.	(previously amended) The non-transitory computer-readable storage medium comprising computer-readable code stored thereon of claim 25, comprising a program code executable with a browser engine configured to use CSS property “line-height.”

Allowable Subject Matter
Claims 1, 3-11, 12-22, 24, 25, 27 and 28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, 22, 25:
	The present invention involves displaying data in a table with fixed headers. More particularly the inventions involves forming a first non-scrollable sub-table within said table for displaying heading of the columns, forming a second scrollable sub-table within said table for displaying records corresponding to the headings in the first sub-table, combining the glyph position values for all characters and images in the cell;
defining maximum width and height parameters for each column in the first sub-table and the second sub-table based on a total combined glyph position value of characters and images in a maximum width or height parameter cell within said each column depending on character spacing and alignment within a cell. A visible part is defined of the first sub-table and a hidden part of the first sub-table that is non-visible is defined on the computer-controlled screen. Data, character and image data, is copied without re-positioning, of the maximum height-and-width parameter cell into a hidden cell within the same column in the hidden part of the first sub-table.  The hidden data and visible data are maintained simultaneously in a web-displayed table stored in HTML format.
The formatting instructions affect visual characteristics of the text and images being displayed in the table according to the HTML format and CSS instructions that will hide the rows. The table is displayed in the table having a non-scrollable header part and a non-scrollable header part.

Although the prior art teaches sub-tables having scrollable and non-scrollable parts, and copying hidden data into the table, the prior art fails to teaches the combination of limitations including allowing the hidden data to reside simultaneously together with the visible data in each scrollable part of the table, copying character and image data into a hidden cell within the same column of the hidden part of the table and displaying a table having non-scrollable header part and a scrollable part in each cell, as recited in the claims. 

Claims 2-10, 13-21, 24, 27, 28:
	These claims are dependent upon Claims 1, 11, 22, and 25 and are thus allowable. 
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        5/5/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176